internal_revenue_service uniform issue list dollar_figure department of the treasury washington dc contact person telephone number in nelerence datfp e ep t nov attn legend church a order b congregation province a corporation a corporation b corporation c_corporation d corporation e foundation r hospital directory b plan x trust y state m state v committee d committee e o dear l t u u u o h y i n o w a e t i e t o n this letter is in response to a ruling_request dated date submitted on your behalf by your authorized representative concerning whether plan x is a church_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf order b is an order of religious women dedicated to serving church a through the provision of health care services to the aged and the poor the congregation is the sole united_states province of order b the provincial council of province a is the governing body of the congregation hospital d has been in existence since date hospital d’s purpose is to fulfill the health care mission of the congregation the sole member of hospital d is corporation d a state v not-for-profit corporation percent of the membership interest of corporation d is owned by corporation c a wholly-owned nonprofit subsidiary of corporation b which is a wholly-owned not-for-profit subsidiary of corporation a corporation a is a state m nonprofit membership corporation which is the civil incorporation of the congregation the congregation indirectly controls hospital d through the power granted to it at each level in the organizational chain from the congregation to corporation a to corporation b to corporation c to corporation d to hospital d to appoint the members of the board_of directors the congregation augments this control by retaining certain reserved powers to control various operational aspects of all levels of the foregoing entities the organizational chain is as follows first_tier_corporation a the sole members and voting directors of corporation a are the members of the provincial council of province a each of whom is a member of the congregation thus election or appointment to the provincial council constitutes election as a director of corporation a corporation a has been listed in directory b continuously since in addition as the sole members of corporation a the provincial council retains a number of reserved powers consistent with the canonical law of church a among the reserved powers with respect to corporation a corporation b and the entities of which corporation b is a member including hospital d are the powers to change the philosophy objectives or purposes or ethical and religious standards to amend the articles of incorporation or bylaws to dissolve or liquidate to approve of a merger or consolidation to approve the creation of any subsidiary_organization or the affiliation of corporation a with any other entity and to approve the conveyance of or the granting of mortgages trust deeds or the creation of liens on real_property assets of corporation a corporation b and the entities of which corporation b is a member second tier corporation b corporation a is the sole member of corporation b corporation a has the authority to appoint or remove the members of corporation b's board_of directors addition corporation a as the sole member of corporation b has the exclusive power to appoint or remove the president of all subsidiary organizations finally corporation in b retains similar reserved powers with respect to the corporations of which corporation b is a member and the subsidiaries of the corporations of which corporation b member as the provincial council of province a retains with respect to corporation a corporation b and the corporations of which corporation b is a member corporation b has been listed in directory b continuously since is a third tier corporation c_corporation b is the sole member of corporation c and appoints all of the members of its board_of directors corporation c’s articles of incorporation and bylaws provide that it was formed exclusively for the benefit of to perform the functions of and to carry out the purpose of the congregation and other entities in corporation d in accordance with the philosophy mission and policies of the congregation and in accordance with and subject_to the directives and teachings of church a corporation c is listed in directory b fourth tier corporation d corporation d is a state v nonprofit nonstock corporation percent of the membership interest of corporation d is owned by corporation c and percent is owned by foundation r a nonstock corporation exempt from federal_income_tax under sec_501 of the code the articles of incorporation and bylaws of corporation d provide that its purpose is to fulfill the health care mission of the congregation the members of corporation d are divided into two classes class b and class h the sole all class b member is corporation c and the sole class h member is foundation r business and affairs of corporation d are managed under the direction of corporation c the initial board_of directors of corporation d consisted of classe sec_1 and with initial terms of three four and five years respectively corporation c appoints all successor directors subject_to the right of foundation r to nominate one person as a successor to a cla sec_1 and cla sec_2 director corporation c has the unqualified right to reject any such nominee fifth tier hospital d hospital d’s articles of incorporation and bylaws provide that the purpose of is to fulfil the health care mission of the congregation in accordance with the hospital d philosophy mission and policies of order b and in accordance with and subject_to the directives and teachings of church a the articles of incorporation and bylaws also provide that hospital d shares common religious bonds and convictions with church a corporation d is the sole member of hospital d and appoints all of the members of its board_of directors hospital d has been recognized as exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 als corporation e is a wholly-owned for-profit subsidiary of hospital d through two subsidiaries corporation e operated a pharmacy and an assisted care living facility the for-profit affiliates on date approximately participants in plan x worked for the for-profit affiliates this represented less than four percent of the participants in plan x shortly after date these employees were transferred to another entity and ceased to be eligible to participate in plan x plan x a defined_benefit_plan intended to be qualified under sec_401 of the code was established on date as of date plan x was amended and hospital d adopted plan x for its employees and became the plan_sponsor committee d is the plan_administrator for plan x committee d consists of not less than three members the sole purpose of which is to administer plan x in accordance with the principles and tenants of order b the members of committee d were appointed by the board_of directors of hospital d which has removal powers over committee d committee d has as its principal purpose or function the administration of plan x in addition plan x was amended effective date to crovide for participation in trust y as soon as practicable as of that date plan x allocated authority to control plan x’s assets to committee e which performs investment functions for other plans participating in trust y committee e performs the following functions with respect to plan x establishing an investment policy and directing investments pursuant to that policy hiring monitoring and discharging investment managers the trustee enrolled actuaries counsel accountants and other service providers for plan x and establishing a funding policy which articulates the basis under which hospital d will make contributions to plan x the board_of directors of corporation b selects the members of committee e the principal purpose of committee e is managing the assets of plan x committee e is required to adhere to the principles and tenets of order b based on the foregoing facts and representations you request a ruling that plan x has been since date and presently is a church_plan within the meaning of sec_414 of the code sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that the term church_plan exciudes a plan which is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of code sec_513 or if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed empioyees of the church or conventian or association of churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 of the code hospital d is indirectly controlled by church a as follows the sole member of hospital d is corporation d percent of the membership interest of corporation d is owned by corporation c_corporation c is a wholly-owned nonprofit subsidiary of corporation b which is a wholly owned nonprofit subsidiary of corporation a the civil incorporation of the congregation the congregation operates under the principles of aly order b which serves church a the articles of incorporation and the bylaws also provide that hospital d shares religious bonds and convictions with church a hospital d has been controfied by church a through the power granted at each level in the organizational chain from order b to the congregation to corporation a to corporation b to corporation c to corporation d to hospital d to control the board_of directors of the entity immediately below it in the chain corporation a has the power to appoint the directors of corporation b corporation b appoints the directors of corporation c which in turn controls the directors of corporation d which controls the directors of hospital d which maintains plan x therefore during the period from date to the present hospital d has been indirectly controlled by church a moreover various reserved powers require higher level approval of various actions by subsidiaries among these is the reserved power of corporation a to approve the appointment or removal of the presidents of all subsidiaries in corporation b's system which includes hospital d further any proposed changes in philosophy amendments to articles of incorporation or bylaws dissolutions mergers or consolidations affiliations or creation of subsidiary organizations and granting or conveyancing of deeds mortgages or liens must be approved by each level of the organizational chain and ultimately by the provincial council of province a corporation e is a wholly-owned for-profit subsidiary of hospital d corporation e is operated through two for-profit affiliates although on date plan x participants worked for the for-profit affiliates shortly thereafter they were transferred to another entity and ceased participating in plan x further these participants represented less than four percent of the participants in plan x this is an insubstantial portion of the employees eligible to participate in plan x therefore pursuant to sec_414 of the code plan x has not been maintained primarily for the benefit of employees who are employed in connection with one or more unrelated trades_or_businesses as defined in code sec_513 and not less than substantially_all of the individuals included in plan x are individuals described in sec_414 or sec_414 of the code therefore substantially_all of the employees included in plan x are employees of a church or a convention or association of churches consequently since date the employees covered by plan x are considered to be employed by an organization that is exempt from tax under code sec_501 and that is controlled by or associated with a church or a convention or association of churches pursuant to code sec_414 accordingly pursuant to sec_414 and c of the code employees of hospital d are deemed to be employees of church a and church a is deemed to be the employer of such employees for purposes of the church_plan rules having established that these employees are church employees the remaining issue is whether committee d and committee e are organizations controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code committee d during the period from date to the present has been controlled by and associated with church a by virtue of the indirect control by church a over hospital d during this period committee d has consisted of not less than three members who are appointed and may be removed by the board_of directors of hospital d since hospital d is controlled by corporation d which is controlled by corporation c which is controlled by corporation b which is controlled by corporation a which is controlled by the congregation which is controlled by order b committee d is indirectly controlled by order b and thus church a in addition effective date plan x allocated authority to control its assets to committee e from date to the present committee e has been controlled by and associated with church a by virtue of the indirect control by church a over hospital d committee e’s members are selected by the board_of directors of corporation b and is required to adhere to the principles and tenets of order b since hospital d is controlled by corporation d which is controlled by corporation c which is controlled by corporation b which is controlled by corporation a which is controlled by the congregation which is controlled by order b committee e is indirectly controlled by order b and thus church a in this regard it has been submitted that committee d is invoived in the administration of plan x and committee e is involved in the management of plan x’s assets because the principal purpose of committee d is the administration of plan x and the principal purpose of committee e is the funding of plan x committee d and committee e are organizations the principal purpose or function of which is the administration or funding of a pian or program for the provision of retirement benefits for employees of hospital d and corporation e therefore committee d and _ committee e qualify as organizations described in sec_414 of the code therefore in regard to your ruling_request we conclude that plan x qualifies as a church_plan within the meaning of sec_414 of the code and has qualified as a church_plan in accordance with sec_414 since date this jetter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district_office of the internal_revenue_service -s- this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours wlgned joxgs floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose aio
